DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's application filed 03/22/2021.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-12 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfaffinger et al (US-2013/0113558, hereafter, Pfaffinger).
Regarding claim 8, Pfaffinger discloses a playback device (Fig. 1) comprising:
one or more temperature sensors (1, ¶ [0056]);
at least one audio transducer (7);
one or more processors (data processor, see ¶ [0006]; and
a computer-readable memory storing instructions that, when executed by the one or more processors, cause the playback device to perform operations comprising:

based on the temperature data, detecting a first temperature parameter indicating a first increase in temperature (see ¶ [0057]);
in response to detecting the first temperature parameter, decreasing a gain of audio playback by a first amount (see ¶ [0058]);
after decreasing the gain of audio playback by the first amount, detecting a second temperature parameter (a second temperature T(n) since temperature is polled every 20 seconds) indicating a second increase in temperature;
in response to detecting the second temperature parameter, further decreasing a gain of audio playback by a second amount different than the first amount (¶ [0058]).
Regarding claim 9, see ¶ [0035], ¶ [0064].
Regarding claims 10-12, see ¶ ¶ [0056], [0058], ¶ [0076] and Fig. 6.
Method claims 1-5 are rejected for the same reasoning as set forth for the rejection of apparatus claims 8-12 since the apparatus claims perform the same functions as the method claims.
	
Claims 15-18 recite “a non-transitory computer-readable medium" storing instructions for performing the method operations of method claims 1, and 3-5, the playback device of Pfaffinger discloses “data processor” that would have inherently including “non-transitory computer-readable medium” to executes instructions stored thereon to perform the disclosed method as claimed.  Claims 15-18 are rejected for the same .

Allowable Subject Matter
Claims 6, 7, 13, 14, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Crawley et al, Cheng et al, Risbo et al, Reilly et al, Chiu et al, and Cubukcu are made of record here as pertinent art to the claimed invention.  The cited references disclose various electronic devices that including temperature detection and monitoring for protection of the devices.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 /XU MEI/            Primary Examiner, Art Unit 2654                                                                                                                                                                                            	 03/09/2022